In a proceeding pursuant to CPLR article 78 to compel Richard P. Schmidt, President of the State University of New York at Stony Brook, to grant, produce and deliver to the petitioner a Baccalaureate Degree in Arts, the appeal is from a judgment of the Supreme Court, Kings County, dated August 20, 1979, which granted the petition and directed the appellant to approve, authorize and confer upon the petitioner the degree of Bachelor of Arts nunc pro tunc as of May, 1979. By order dated December 24, 1979, this court affirmed the judgment. Appellant subsequently moved for reargument of the appeal, or in the alternative, for leave to appeal to the Court of Appeals from this court’s order of affirmance. On March 19, 1980 this court granted the motion "to the extent of ordering that the appeal be restored to the calendar * * * for reargument”. Reargument is granted and, upon reargument, the decision and order of this court, both dated December 24, 1979 are recalled and vacated and the appeal is dismissed as academic, without costs or disbursements. The parties to this reargument have informed the court that since the appeal was first heard the petitioner has earned her diploma by fulfilling the credit requirements demanded by the university. The appellate issue having thus been rendered moot, it is unnecessary for us to reach the question of the applicability of Matter of Olsson v Board of Higher Educ. (49 NY2d 408), as raised by the appellant on reargument. Nor, under the circumstances, should we pass upon the propriety of our earlier affirmance since the relief directed in it also has been mooted. We see no judicially cognizable significance in the difference in diploma dates. Accordingly, this court’s earlier decision is recalled, and the appeal is dismissed as academic. We express no view as to the correctness of the decision at Special Term. Mollen, P. J., Damiani, Lazer and Margett, JJ., concur.